             Case 1:18-cr-00333-JGK Document 60 Filed 05/16/19 Page 1 of 1



                                                                                                                     787 Seventh Avenue
                                                                                                                     New York, NY 10019-6099
                                                                                                                     Tel: 212 728 8000
                                                                                                                     Fax: 212 728 8111




May 16, 2019

BY ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Akshay Aiyer, 1:18-CR-00333 (JGK)

Dear Judge Koeltl:

We write on behalf of our client, Akshay Aiyer, to request a modification to the conditions of Mr.
Aiyer’s release on bail.

Under the terms of his release, Mr. Aiyer’s travel is restricted to the Southern and Eastern Districts of
New York and the District of Massachusetts. We respectfully request that the Court permanently
modify the travel restrictions to permit Mr. Aiyer to also travel to the District of New Jersey, where his
girlfriend’s parents and other relatives reside. The government and the U.S. Probation Office do not
object to this request.

Respectfully submitted,


/s/ Martin Klotz___________
Martin Klotz

cc:    Kevin Hart, Esq.
       Benjamin Sirota, Esq.
       Eric Hoffmann, Esq.
       Katherine Calle, Esq.
       Department of Justice, Antitrust Division (by e-mail)

       Winter Pascual, U.S. Probation Office (by e-mail)



            NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                   in alliance with Dickson Minto W.S., London and Edinburgh
